Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant amended claims 1-5 and added claims 12-15 which changes the scope of the claims and as such a new grounds of rejection is issued.
In regards to the Double patenting rejection Applicant asserts (pg. 8):
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,611,254. Enclosed is a Terminal Disclaimer over U.S. Patent No. 10,611,254
In response:
The filed terminal disclaimer was approved on 1/21/2021 and therefore the Examiner withdraws the double patenting rejection.
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 1 and 12 recites “a common primary coolant circuit that is shared between said electric filling station and other electric filling stations” which are not identified in the drawings.
Claim 12 recites “The charging column … comprising the common primary 
Therefore, the above limitations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The amendment filed 1/19/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
FIG. 4 shows a schematic block diagram of multiple charging columns connected to a primary coolant circuit via its respective cooling unit. 
The original specification does not support additional charging columns having a cooling unit, nor supports each cooling unit within the additional charging columns connected to the common primary cooling circuit, nor supports additional charging columns connected to the primary cooling circuit.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The disclosure is objected to because of the following informalities: 
The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.
Claim 1 and 12 recites “a common primary coolant circuit that is shared between said electric filling station and other electric filling stations” and “The charging column as claimed in claim 1, further comprising the common primary coolant circuit”  is not supported in the specification.
Claim 1 recites “said heat exchanger being configured to transfer heat from fluid in said second connections to fluid in said first connections” is not supported in the specification.
Claim 1 and 13 also recites “first connections are fluidly isolated from said second connections” and “wherein the common primary coolant circuit is fluidly isolated from the closed secondary coolant circuit” is not supported in the specification.
The amendment filed 1/19/2021 is objected to under 35 U.S.C. 132(a) because it 
The specification recites “FIG. 4 shows a schematic block diagram of multiple charging columns connected to a primary coolant circuit” The original specification recites “the charging column (30) is fluidically connected to the common primary coolant circuit of multiple charging columns of an electric filling station” which does not support additional charging columns connected to the primary cooling circuit, and therefore does not support “multiple charging columns connected to a primary coolant circuit”
The specification also recites “FIG. 4 shows a schematic block diagram of the cooling units of multiple charging columns connected to a primary coolant circuit”. The original specification does not support additional charging columns having a cooling unit(s), nor supports each cooling unit of the additional charging columns connected to a primary cooling circuit.
No new matter should be entered.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 15 recites “The charging column as claimed in claim 1 further comprising the closed secondary coolant circuit”, which does not further limit claim 4 which recites “A charging column for an electric filling station, wherein the charging column comprises the cooling unit as claimed in claim 1,…and the closed secondary coolant circuit”



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 recites “a common primary coolant circuit that is shared between said electric filling station and other electric filling stations” which is not supported in the original specification and is therefore new matter.
Specifically, the original specification ([0018] PGPUB) supports “charging column 
Claim 12 recites “The charging column as claimed in claim 1, further comprising the common primary coolant circuit” is therefore new matter. The original specification recites “to the connection points (21) of the primary coolant circuit” which is not the same as the charging column comprising the common primary coolant circuit. 
Claim 12 also recites “wherein said heat exchanger being configured to transfer heat from fluid in said closed secondary coolant circuit to fluid in said common primary coolant circuit” is therefore new matter.
Claims 1 and similarly claim 12 also recites “said heat exchanger being configured to transfer heat from fluid in said second connections to fluid in said first connections, and said first connections are fluidly isolated from said second connections” and “wherein said heat exchanger being configured to transfer heat from fluid in said closed secondary coolant circuit to fluid in said common primary coolant circuit’ is therefore new matter.
The original specification (Abstract and [0011],[0018] PGPUB) supports “For this purpose the cooling circuit of the charging cable is connected via a heat exchanger to the liquid cooling circuit of the charging column”, “A cooling unit for a charging column includes a heat exchanger with first connections and second connections and that is set up for cooling a closed secondary coolant circuit of the charging column” and “it being intended for the heat of said secondary coolant circuit to be transferred to the primary coolant circuit via the heat exchanger (20)” which is not the same as:
 “transfer[ring] heat from fluid in said second connections to fluid in said first connections” or “ said heat exchanger being configured to transfer heat from fluid in said closed secondary coolant circuit to fluid in said common primary coolant circuit”
Claims 1 and similarly claim 13 recites “and said first connections are fluidly isolated from said second connections” and “wherein the common primary coolant circuit is fluidly isolated from the closed secondary coolant circuit”. The original specification does not support “said first connections are fluidly isolated from said second connections” nor “the common primary coolant circuit is fluidly isolated from the closed secondary coolant circuit” and is therefore new matter.
As for claim 2-15 they are in concluded in this rejection based on their dependence on claims 1 and 12.

    PNG
    media_image1.png
    766
    892
    media_image1.png
    Greyscale

Fig. 3 of Rhodes

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


Claims 1, 4-5, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (US 20180229616) in view of Price (US10717367) in view of Brunschwiler (US 20090234705).
As to claim 1, Rhodes discloses a cooling unit for a charging column of an electric filling station (Fig. 3 cooling unit above [0051]. Charging column 14 in Fig. 2-3 includes the cooling unit, Loop from cable 18 back to cable 18 identified above, and water supply 62 as identified above), the cooling unit comprising:
a heat exchanger (Fig. water tank 60), with first connections and second connections (First and second connections identified above)
said first connections being configured to be connected to a common primary coolant circuit (Water supply 62), and said second connections being configured to be connected to a closed secondary coolant circuit of the charging column (Fig. 1 Fluid moves from the charger 18 to a water tank 60 where thermal energy from the charger fluid is routed through pipes 64 held within the water tank 60 and returns to the charger 18 [0050] Fig. 3. Loop from cable 18 back to cable 18 identified as “closed secondary coolant circuit” above) 
said heat exchanger being configured to transfer heat from fluid in said second connections to fluid in said first connections, ([0050] fluid moves from the charger 18 to a water tank 60 where thermal energy from the charger fluid is routed through pipes 64 held within the water tank 60. Cold water is heated by thermal energy 
Rhodes is not specifically clear if said first connections are fluidly isolated from said second connections nor the common primary coolant circuit that is shared between said electric filling station and other electric filling stations
Regarding if said first connections are fluidly isolated from said second connections, Price teaches said first connections are fluidly isolated from said second connections (first and second connections identified above. The heat exchanger 324 though the fluid path portions 314a-314f is isolated from a second circulation path 326a-326b Col. 8 lines 15-20 and 30-40).
It would have been obvious to a person of ordinary skill in the art to modify the cooling unit of Rhodes wherein said first connections are fluidly isolated from said second connections, in order to operate each circulation path independently when isolated, as taught by Price (Column 10 lines 1-10), thereby increasing operation flexibility.
Regarding the common primary coolant circuit that is shared between said electric filling station and other electric filling stations, Brunschwiler teaches a common primary coolant circuit (Fig. 1 Cold storage 25) that is shared between other similar electrical devices ([0032] [0067] each of the computer systems 22 is coupled to a liquid cooling system 30. The cooling system 30 transports a liquid coolant, such as water, glycol or a mixture of water and glycol for example, to each of the computer systems 22). 
Brunschwiler in order to reduce equipment and installation cost by allowing multiple stations to use a common component.
As to claim 4, Rhodes in view of Price in view of Brunschwiler teaches the cooling unit as claimed in claim 1, wherein a charging column for an electric filling station (Fig. 3 station 14), wherein the charging column comprises the cooling unit as claimed in claim 1 (Fig. 3 heat exchanger of Rhodes combined with the teachings of Price and as stated above in claim 1), a charging cable (Fig. 3 cable 18), and the closed secondary coolant circuit (Fig. 3. Loop from cable 18 back to cable 18 identified as  “closed secondary coolant circuit” above), and wherein the second connections of the cooling unit are fluidically connected to the closed secondary coolant circuit ([0050] and Fig. 3 above).
As to claim 5, Rhodes in view of Price in view of Brunschwiler teaches the charging column as claimed in claim 4.
Rhodes in view of Price in view of Brunschwiler does not specifically teach disclose/teach wherein the charging column comprises hoses for connection to the common primary coolant circuit, and the first connections of the cooling unit are fluidically connected to the hoses.
However it would be obvious to one of ordinary skill in the art for Rhodes first connections (identified above) that are fluidly connected to the common primary coolant circuit (water supply 62) to be connected via hoses in order to have flexibility in placing 
As to claim 12, Rhodes in view of Price in view of Brunschwiler teaches the charging column as claimed in claim 1, further comprising the common primary coolant circuit (Charging column 14 in Fig. 2-3 including the cooling unit and water supply 62 as identified above), and the closed secondary coolant circuit (Fig. 3. Loop from cable 18 back to cable 18 identified as  “closed secondary coolant circuit” above), wherein said heat exchanger being configured to transfer heat from fluid in said closed secondary coolant circuit to fluid in said common primary coolant circuit [0050].
As to claim 13, Rhodes in view of Price in view of Brunschwiler teaches the charging column as claimed in claim 12.
Regarding wherein the common primary coolant circuit is fluidly isolated from the closed secondary coolant circuit, Price wherein the common primary coolant circuit is fluidly isolated from the closed secondary coolant circuit ( first and second connections identified above. The heat exchanger 324 though the fluid path portions 314a-314f is isolated from a second circulation path 326a-326b Col. 8 lines 15-20 and 30-40).
It would have been obvious to a person of ordinary skill in the art to modify the cooling unit of Rhodes wherein the common primary coolant circuit is fluidly isolated from the closed secondary coolant circuit, in order to operate each circulation path independently when isolated, as taught by Price (Column 10 lines 1-10), thereby increasing operation flexibility.
As to claim 14, Rhodes in view of Price in view of Brunschwiler teaches the charging column as claimed in claim 12, wherein the common primary coolant circuit and the closed secondary coolant circuit contain different fluids. 
Rhodes does not teach wherein the common primary coolant circuit and the closed secondary coolant circuit contain different fluids.
Price teaches wherein the common primary coolant circuit and the closed secondary coolant circuit contain different fluids (Given this separation, the fluid in the first circulation path can be water while the second fluid in the second circulation path can be a traditional glycol-based coolant since the two different fluid do not mix. Col. 8 lines 35-40).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the charging column of Rhodes to include wherein the common primary coolant circuit and the closed secondary coolant circuit contain different fluids in order to operate each circulation path independently when isolated, as taught by Price (Column 10 lines 1-10), thereby increasing operation flexibility.
As to claim 15, Rhodes in view of Price in view of Brunschwiler teaches the charging column as claimed in claim 1 further comprising the closed secondary coolant circuit (Charging column 14 in Fig. 2-3 including the cooling unit, Loop from cable 18 back to cable 18 identified above, and water supply 62 as identified above).
Claims 2-3, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (US 20180229616) in view of Price (US10717367) in view of Brunschwiler (US 20090234705) in view of Dyer (US 20120043935). 

    PNG
    media_image2.png
    588
    806
    media_image2.png
    Greyscale

As to claim 2, Rhodes in view of Price in view of Brunschwiler teaches the cooling unit as claimed in claim 1.
Rhodes is not clear as to wherein the cooling unit further comprises a pump, and the pump is fluidically connected to the second connections.
However Dyer teaches wherein the cooling unit further comprises a pump (pump 75 Fig. 1), and the pump is fluidically connected to the second connections (second connections identified above). 
It would have been obvious to a person of ordinary skill in the art to modify the cooling unit of Rhodes to comprise a pump, and the pump is fluidically connected to the second connections, as taught by Dyer in order to circulate the charger fluid along the 
As to claim 3, Rhodes in view of Price in view of Brunschwiler in view of Dyer teaches the cooling unit as claimed in claim 2, wherein the cooling unit further comprises a compensation vessel (Examiner interprets “compensation vessel” as a “container, especially one used to hold liquid”, Fig. 3, radiator 90 [0056] of Rhodes)
Rhodes in view of Price in view of Brunschwiler in view of Dyer does not teach  and the compensation vessel is fluidically connected to the pump (however since Rhodes charger fluid is moved through radiator 90 in order for thermal energy from the charger fluid heat other areas, such as an interior area of a residential or commercial building [0056], it would be obvious to one of ordinary skill in the art to have the compensation vessel (radiator 90) to be fluidly connected to the pump taught by Dyer as in order to ensure that charger fluid is transferred to the pump.
As to claim 8, Rhodes in view of Price in view of Brunschwiler teaches the charging column as claimed in claim 5.
Rhodes in view of Price in view of Brunschwiler does not disclose/teach wherein the hoses have shutoff valves and connection points for connection of the primary coolant circuit, and the shut-off valves are arranged at the connection points.
Dyer teaches wherein the hoses (Fig.1b of Dyer coolant supply line 68b identified as a hose) have shut-off valves (Fig. 1b locking/unlocking actuator 46) and connection points for connection of the primary coolant circuit (connection point between the hose and the value 74 that connects the hose to the primary cooling circuit), 

However, it would have been obvious to a person of ordinary skill in the art to modify the connection points of Dyer to include shut-off valves arranged at the connection points in order to provide service and maintenance to the charging station without wasting fluid provided from the primary coolant circuit.
It would have been obvious to a person of ordinary skill in the art to modify the cooling unit of Rhodes to include wherein the hoses have shutoff valves and connection points for connection of the primary coolant circuit, and the shut-off valves are arranged at the connection points, as taught by Dyer in order to provide service and maintenance to the charging station without wasting fluid provided from the primary coolant circuit.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (US 20180229616) in view of Price (US10717367) in view of Brunschwiler (US 20090234705) in view Shedd (US 20160120058).
As to claim 6, Rhodes in view of Price in view of Brunschwiler teaches the charging column as claimed in claim 5.
Rhodes in view of Price in view of Brunschwiler does not disclose/teach wherein the secondary coolant circuit is filled with a slow-reacting, inert, non-conductive fluid.
Shedd teaches a coolant circuit filled with a slow-reacting, inert, non-conductive fluid ([0248] hydrofluoroether (HFE))
It would have been obvious to a person of ordinary skill in the art at the 
As to claim 7, Rhodes in view of Price in view of Brunschwiler teaches the charging column as claimed in claim 5.
Rhodes in view of Price in view of Brunschwiler does not disclose/teach wherein the secondary coolant circuit is filled with methoxy heptafluoropropane, methoxy nonafluoropropane, hydrofluoroether, or fluorinated ketone.
Shedd teaches a coolant circuit is filled with methoxy heptafluoropropane, methoxy nonafluorpropane, hydrofluoroether, or fluorinated ketone ([0248 hydrofluoroether (HFE))
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the charging column of Rhodes to include wherein the secondary coolant circuit is filled with methoxy heptafluoropropane, methoxy nonafluorpropane, hydrofluoroether, or fluorinated ketone, in order to be used in direct contact with electronic devices without shorting electrical connections of the devices as taught by Shedd [0248].

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (US 20180229616) in view of Price (US10717367) in view of Brunschwiler (US 20090234705) in view of Bianco (US 9132743).
As to claim 9, Rhodes in view of Price in view of Brunschwiler teaches 
Rhodes in view of Price in view of Brunschwiler does not disclose the left-hand outer wall with a left-hand bracket plate, the right-hand outer wall with a right-hand bracket plate, wherein the bracket plates bear externally against the outer walls, 
Bianco teaches the left-hand outer wall with a left-hand bracket plate, the right-hand outer wall with a right-hand bracket plate, wherein the bracket plates bear externally against the outer walls ([Fig. 1 showing brackets 34 and 35 on both sides of the power station outer walls for suspending a portable EVSE 14 (Col. 2 lines 54-63. Col. 4 lines 11-15)
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the charging column of Rhodes to include the left-hand outer wall with a left-hand bracket plate, the right-hand outer wall with a right-hand bracket plate, wherein the bracket plates bear externally against the outer walls, in order to suspend the charging station equipment as taught by Bianco (Col. 4 lines 11-15). 
Rhodes in view of Price in view of Brunschwiler in view of Bianco does not teach and the roof is arranged in a form-fitting manner between the bracket plates.
However the combined teachings of Rhodes in view of Bianco,  wherein Bianco teaches placing brackets on opposite sides of the housing would render Rhodes’s roof to be placed in between said brackets.
Rhodes in view of Price in view of Brunschwiler in view of Bianco does not 
However, it would have been obvious to a person of ordinary skill in the art to modify the roof of Rhodes to include a drip edge, in order to help control the flow of water away from the roof and to protect the underlying roofing components.
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (US 20180229616) in view of Price (US10717367) in view of Brunschwiler (US 20090234705) in view of Bianco (US 9132743) in view of Muller (US 20130320921).
As to claim 10, Rhodes in view of Price in view of Brunschwiler in view of Bianco teaches the charging column as claimed in claim 9.
Rhodes in view of Price in view of Brunschwiler in view of Bianco does not teach wherein the charging column comprises a cable holder including two injection moldings, and the cable holder is arranged in a form-fitting manner between the bracket plates and is covered by the roof.
Muller teaches wherein the charging column comprises a cable holder (Fig. 10 1104), and the cable holder is arranged in a form-fitting manner between the bracket plates and is covered by the roof (Fig. 10).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the charging column of Rhodes to include wherein the charging column comprises a cable holder including two injection moldings, and the cable holder is arranged in a form-fitting manner between the bracket plates and is covered by the roof, in order to guide and 
Rhodes in view of Price in view of Brunschwiler in view of Bianco in view of Muller does not teach cable holder including two injection moldings.
However it would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the cable holder of Muller to include two injection moldings in order to manufacture the cable holder quicker and easier by using a process suitable for mass production. 
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (US 20180229616) in view of Price (US10717367) in view of Brunschwiler (US 20090234705) in view of Bianco (US 9132743) in view of Rangar (US 20130207606).
As to claim 11, Rhodes in view of Price in view of Brunschwiler in view of Bianco teaches the charging column as claimed in claim 9.
Rhodes in view of Price in view of Brunschwiler in view of Bianco does not teach wherein one of the outer walls has a locking mechanism.
Rangar teaches wherein one of the outer walls has a locking mechanism ([0027] latching mechanism 48 is configured to lock when door 20 is moved to the closed position).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the charging column of Rhodes to include wherein one of the outer walls has a locking mechanism, as taught by Rangar in order to prevent theft.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/TYNESE MCDANIEL/
Examiner, Art Unit 2859




/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859